208 F.2d 798
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Geofge S. WALLACE, Jr., R. P. Maclay, Edward T. Eversole,and John A. Eversole, co-partners, doing businessas Star Mining Company.
No. 14950.
United States Court of AppealsEighth Circuit.
Nov. 9, 1953.

David P. Findling, Associate General Counsel, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Jackson F. Adams, St. Louis, Mo., for respondents.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.